Citation Nr: 0412894	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  98-15 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael L. Stevens, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This matter comes to the Board on appeal from a January 1999 
rating decision of a hearing officer at the Louisville, 
Kentucky, Regional Office (RO) which granted service 
connection for PTSD, and assigned a 30 percent evaluation, 
effective June 4, 1997.  

By a decision dated in December 1999, the Board of Veterans' 
Appeals (Board) denied the veteran's claim for a higher 
rating for PTSD.  He subsequently filed an appeal with the 
United States Court of Appeals for Veterans Claims (Court).  
By Order dated May 15, 2001, the Court granted the Appellee's 
Unopposed Motion for Remand and to Stay Proceedings, and 
vacated the Board's decision.  In July 2002, the Board, 
pursuant to procedures in effect at that time, requested 
additional development in the case.  The authority for the 
Board to request development was overturned.  Accordingly, in 
November 2003, the Board remanded the veteran's claim to the 
RO.  Based on additional evidence, including the report of a 
Department of Veterans Affairs (VA) examination conducted in 
June 2003, the RO, by rating action dated in January 2004, 
increased the evaluation assigned for PTSD to 70 percent, 
effective June 4, 1997.  

The Board notes that a number of other issues were also 
addressed in its December 1999 decision and in the May 2001 
Court Order.  However, in a Board decision dated in August 
2002, the issues of entitlement to a compensable evaluation 
for a scar, distal aspect of the fourth digit of the left 
hand, prior to June 4, 1997; entitlement to a rating in 
excess of 10 percent for a scar, distal aspect of the fourth 
digit of the left hand from June 4, 1997 through March 31, 
1999; entitlement to a compensable evaluation for a scar, 
distal aspect of the fourth digit of the left hand from April 
1, 1999; entitlement to an initial compensable evaluation in 
excess of 10 percent for numbness of the fourth and fifth 
digits of the left hand; and entitlement to an effective date 
for the grant of service connection and a compensable rating 
for left hand disability, prior to October 30, 1995, were 
denied.  Accordingly, this decision is limited to the issue 
set forth on the cover page.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  Department of Veterans Affairs 
(VA) will notify you if further action is required on your 
part.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

There is no evidence of record in this case that the 
appellant has been furnished the notice required by VCAA, to 
include as specified in 38 U.S.C.A. § 5103(a) and (b).  In 
this case, the appellant has not been provided with notice of 
what specific information and/or specific medical or lay 
evidence, not previously submitted, is necessary to 
substantiate his claim, and what specific evidence, if any, 
he is expected to obtain and submit, and what specific 
evidence will be retrieved by VA.  The Board acknowledges 
that the supplemental statement of the case issued in January 
2004 provided the pertinent regulation concerning VA 
development, but this is not sufficient to comply with the 
requirements of the law.  Also, as the January 1999 rating 
decision which granted service connection for PTSD pre-dated 
enactment of the VCAA, no VCAA notice was provided as to the 
original claim for service connection, and the exception to 
VCAA notice applicable to an increased rating claim that 
stems from notice of disagreement with the January 1999 
rating action is not applicable.  VAOPGCPREC 08-2003.

In addition, the Board notes that the May 2001 Court Order 
directed that the VA comply with the VCAA.  As noted above, 
the VA has not done so.  The Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

The Board concedes that its November 2003 remand requested 
that a VA psychiatric examination be conducted.  It is noted, 
however, that the June 2003 VA examination was not of record 
at that time.  Accordingly, the Board finds that since a 
contemporaneous examination has been conducted, another 
examination is not required at this time.  See Stegall, 11 
Vet. App. 268.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

The claims file should be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the decision of Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent, 
relative to the issue of entitlement to 
an initial evaluation in excess of 70 
percent for PTSD.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



